In the

      United States Court of Appeals
                     For the Seventh Circuit
No. 12‐3639

MICHAEL B. KINGSLEY,
                                                         Plaintiff‐Appellant,

                                       v.


STAN HENDRICKSON, ET AL.,
                                                      Defendants‐Appellees.

           Appeal from the United States District Court for the 
                      Western District of Wisconsin.
            No. 3:10‐cv‐00832‐bbc — Barbara B. Crabb, Judge. 


       ARGUED APRIL 23, 2013 — DECIDED MARCH 3, 2014


   Before  RIPPLE  and  HAMILTON,  Circuit  Judges,  and
STADTMUELLER, District Judge.*
   RIPPLE, Circuit Judge. Michael Kingsley brought this action
under  42  U.S.C.  §  1983  against  six  staff  members  of  a
Wisconsin  county  jail,  where  he  had  been  held  as  a  pretrial
detainee in 2010. Mr. Kingsley alleged that during his forcible


*
    The  Honorable  J.P.  Stadtmueller,  United  States  District  Court  for  the
Eastern District of Wisconsin, sitting by designation.
2                                                      No. 12‐3639

transfer to a new cell, which included the application of a taser,
the defendants had violated various of his constitutional and
statutory  rights.  The  district  court  granted  partial  summary
judgment for the defendants; a single claim of excessive force
against  Sgt.  Stan  Hendrickson  and  Deputy  Fritz  Degner
proceeded  to  trial.  The  jury  returned  a  verdict  for  the
defendants. 
    Mr.  Kingsley  now  appeals  the  judgment  entered  on  the
verdict,  contending  that  the  jury  received  erroneous  and
confusing instructions. Specifically, Mr. Kingsley contends that
the district court conflated the standards for excessive force
under the Eighth and Fourteenth Amendments and, as a result,
wrongly instructed the jury to consider the subjective intent of
the  defendants.  Mr.  Kingsley  also  contends  that  the
instructions misstated the harm that he must prove to obtain
relief. We hold that the instructions were not an erroneous or
confusing  statement  of  the  law  of  this  circuit  and  that
Mr.  Kingsley  affirmatively  acquiesced  to  the  instruction
dealing with harm. Accordingly, we affirm the judgment of the
district court.


                                 I
                        BACKGROUND
                                 A.
  In April 2010, Mr. Kingsley was booked into the Monroe
County  Jail  in  Sparta,  Wisconsin,  as  a  pretrial  detainee.  On
May 1, he was transferred to the facility’s south cell block.
No. 12‐3639                                                                      3

      On  May  20,  2010,  a  deputy  performing  a  cell  check
noticed a sheet of yellow legal paper covering the light above
Mr.  Kingsley’s  bed  and  ordered  him  to  take  it  down.
Mr. Kingsley refused the order and answered that he had not
put the paper there.1 The deputy moved on. When he returned
for a further cell check later in the evening, he noticed that the
paper had not been removed and again ordered Mr. Kingsley
to  take  it  down.  After  another  refusal  and  a  warning  of
possible  disciplinary  action,  the  deputy  issued  him  a  minor
violation and reported it to Sgt. Hendrickson. Sgt. Hendrickson
informed Deputy Karl Blanton that Mr. Kingsley would have
to remove the paper in the morning.
    When  Deputy  Blanton  made  his  morning  rounds,  he
ordered Mr. Kingsley to take down the paper. Mr. Kingsley did
not  respond  and  did  not  remove  the  paper.  A  few  minutes
later,  Sgt.  Hendrickson  came  to  deliver  Mr.  Kingsley’s
medication, and he again ordered Mr. Kingsley to take down
the paper. After several requests, Mr. Kingsley again refused,
stating  once  again  that  he  had  not  put  the  paper  there.
Sgt. Hendrickson next called the jail administrator, Lieutenant
Robert Conroy.
    Lt.  Conroy  then  went  to  Mr.  Kingsley’s  cell.  After
Mr. Kingsley refused his order, Lt. Conroy said jail staff would
take the paper down and would have to transfer Mr. Kingsley
to another cell in the interim. He also threatened discipline.




1
       Apparently,  covering  the  lights  with  paper  is  a  common  practice  by
inmates in an effort to dim some of the brightness of the jail’s lights.
4                                                             No. 12‐3639

    A  few  minutes  later,  Sgt.  Hendrickson,  Deputy  Blanton,
Lt. Conroy, Deputy Fritz Degner and Deputy Sheriff Shisler
arrived at the cell. They ordered Mr. Kingsley to stand up and
to  back  up  to  the  door  with  his  hands  behind  his  back.
Mr.  Kingsley  asked  why  and  protested  that  he  had  done
nothing wrong. Deputy Degner told Mr. Kingsley to follow the
order or he would be tasered. He was again ordered to get up,
but  he  continued  to  lie  facedown  on  his  bunk.  He  did,
however, put his hands behind his back. 
    At this point, Sgt. Hendrickson and Deputy Blanton entered
the  cell,  and,  with  some  difficulty  (which  they  attribute  to
Mr. Kingsley “tensing” his arms and holding them apart),2 they
were able to handcuff him. Mr. Kingsley would not follow an
order to stand, so they pulled him to his feet. Mr. Kingsley then
fell to his knees; he claimed that, in pulling him off of the bed,
the officers had smacked his feet on the bedframe, causing him
pain. He claimed that the pain was so severe that he could not
stand or walk. The officer therefore carried him out of the cell
by holding him under his arms and placed him facedown in
the hallway. When he would not answer questions about his
foot injury, he was taken in the same manner to a receiving cell
and placed facedown on the bunk. 
    Once  he  was  on  the  receiving‐cell  bunk,  the  officers
attempted to remove the handcuffs. The evidence at trial was
conflicting on the later course of events.3 The defendants say


2
    R.27 at 7.

3
    The record contains several videos, including one of the transfer and one
                                                                (continued...)
No. 12‐3639                                                                  5

that Mr. Kingsley resisted their effort, pulling the handcuffs
apart and trying to get up. Mr. Kingsley denied this resistance
at  trial.  At  some  point,  Sgt.  Hendrickson  put  his  knee  in
Mr.  Kingsley’s  back,  and  Mr.  Kingsley  told  him,  in  colorful
language,  to  get  off  him.  Mr.  Kingsley  claims  that  the
defendants then smashed his head into the concrete bunk, an
allegation the defendants deny. 
    After  some  further  verbal  exchange,4  Deputy  Degner
applied  a  taser  for  five  seconds  on  Mr.  Kingsley’s  back.
Lt. Conroy then ordered all of the staff to clear the cell. Fifteen
minutes later, the staff returned and were able to remove the
handcuffs. Mr. Kingsley was placed on a medical watch, but
refused the attention of a nurse.5




3
   (...continued)
of the incident in the receiving cell. However, the district court found them
of limited value on the disputed points because the camera angle is such
that Mr. Kingsley is nearly entirely blocked by the defendants.

4
    Mr. Kingsley claims Sgt. Hendrickson ordered Deputy Degner to “[t]ase
his ass.” R.157 at 52. The defendants deny that these words were used but
agree  that  Sgt.  Hendrickson  told  Deputy  Degner  to  apply  the  taser  in
contact stun mode to Mr. Kingsley. 

5
    Following the incident, Mr. Kingsley was given a major violation report
showing four rule violations. The events surrounding the issuance of that
report and the consequences were a part of Mr. Kingsley’s procedural due
process claim, which is not at issue in this appeal.
6                                                             No. 12‐3639

                                     B.
   In  December  2010,  Mr.  Kingsley,  proceeding  pro  se,
brought this action in the district court. His principal theory
was that the defendants had violated his due process rights
under  the  Fourteenth  Amendment.6  His  initial  complaint
presented  several  claims  against  seven  Monroe  County
defendants, including an excessive force claim relating only to
Sgt. Hendrickson and Deputy Degner. 
    The  parties  cross‐moved  for  summary  judgment.  The
district court granted partial judgment for the defendants on a
procedural  due  process  claim  relating  to  Mr.  Kingsley’s
discipline  by  jail  staff.  It  concluded,  however,  that  material
issues  of  fact  remained  that  precluded  judgment  on  the
excessive  force  claim  based  on  the  officers’  conduct  in  the
receiving cell. Specifically, the court identified “a dispute about
whether defendants slammed plaintiff’s head into the concrete
bed  and  used  a  taser  against  him  solely  for  the  purpose  of
causing  him  harm.”7  Although  the  officers  clearly  had
difficulty removing the handcuffs, Mr. Kingsley claims that it
was  because  they  had  been  applied  too  tightly  and
Sgt. Hendrickson’s kneeling on his back had caused his body
to tense; the officers claim that Mr. Kingsley was resisting. The
court observed that, from the video, “it is not clear … whether



6
    He brought the federal claims under 42 U.S.C. § 1983. A state law claim
for assault and battery initially was presented as well. That claim is not at
issue in this appeal.

7
    R.69 at 12.
No. 12‐3639                                                          7

plaintiff was resisting or struggling. [He] does not appear to be
moving his body around aggressively or very much at all.”8 
    The  court  noted  the  case  law  that  held  that  it  was
reasonable  to  use  force  against  an  inmate  who  refused  to
comply with orders but concluded that the issue in the case
was  “whether  [the]  defendants’  response  to  plaintiff’s
obstinance was reasonable under the circumstances or whether it
was excessive and was intended to cause [the] plaintiff harm.”9
The court also concluded that, because a jury could find that
the defendants had acted with malice, qualified immunity was
not available. Although the court, in its ruling, concluded that
the  relevant  constitutional  right  was  contained  within  the
Fourteenth Amendment because of Mr. Kingsley’s status as a
pretrial  detainee,  the  court  applied  Eighth  Amendment
excessive force standards in assessing the claim.
    Following  the  grant  of  summary  judgment,  the  parties
stipulated to the dismissal with prejudice of all outstanding
claims  except  the  excessive  force  claim  against
Sgt. Hendrickson and Deputy Degner. Counsel was appointed
for  Mr.  Kingsley  and  the  case  proceeded  to  trial.  In  pretrial
proceedings,  the  district  court  proposed  an  instruction  on
excessive force to which both parties objected, and the court
made various modifications. At the close of the evidence, the
parties  revisited  the  instruction  and  again  objected  to  its
content. Again, the district court made some modification and



8
    Id. at 7.

9
    Id. at 14 (emphasis added).
8                                                        No. 12‐3639

added a clarifying instruction. The court finally settled on the
following instruction:
        Excessive force means force applied recklessly that
     is  unreasonable  in  light  of  the  facts  and
     circumstances of the time. Thus, to succeed on his
     claim of excessive use of force, plaintiff must prove
     each of the following factors by a preponderance of
     the evidence:
       (1) Defendants used force on plaintiff;
       (2) Defendants’ use of force was unreasonable in
       light of the facts and circumstances at the time;
       (3) Defendants knew that using force presented
       a  risk  of  harm  to  plaintiff,  but  they  recklessly
       disregarded plaintiff’s safety by failing to take
       reasonable  measures  to  minimize  the  risk  of
       harm to plaintiff; and 
       (4) Defendants’ conduct caused some harm to
       plaintiff.
       In deciding whether one or more defendants used
     “unreasonable”  force  against  plaintiff,  you  must
     consider  whether  it  was  unreasonable  from  the
     perspective of a reasonable officer facing the same
     circumstances  that  defendants  faced.  You  must
     make this decision based on what defendants knew
     at the time of the incident, not based on what you
     know now.
       Also, in deciding whether one or more defendants
     used  unreasonable  force  and  acted  with  reckless
No. 12‐3639                                                       9

       disregard  of  plaintiff’s  rights,  you  may  consider
       such factors as:
       • The need to use force;
       • The  relationship  between  the  need  to  use  force
         and the amount of force used;
       • The extent of plaintiff’s injury;
       • Whether  defendants  reasonably  believed  there
         was a threat to the safety of staff or prisoners; and
       • Any  efforts  made  by  defendants  to  limit  the
         amount of force used.[10]
    Mr. Kingsley’s counsel objected to the inclusion of “harm”
as an element of an excessive force claim. He contended that
the jury might confuse the element of harm for some sort of
lasting or significant injury. Counsel first requested a clarifying
instruction that “pain is considered harm.”11 When the court
began  to  offer  a  preferred  alternative,  “[A]  person  can  be
harmed  even  if  he  does  not  suffer  a  lasting  injury  or  …,”
plaintiff’s counsel interjected, “Or severe injury.”12 Following
this exchange, the jury was instructed that “[a] person can be
harmed even if he did not suffer a severe injury.”13 



10
     R.146 at 3–4.

11
     R.156 at 79.

12
     Id. (internal quotation marks omitted).

13
     R.146 at 4.
10                                                      No. 12‐3639

    The  jury  returned  a  verdict  for  the  defendants,  and  the
district  court  entered  judgment  dismissing  the  case.
Mr. Kingsley timely appeals the judgment. He submits that the
instruction  misstated  the  law  and  confused  the  jury  on  the
subjects of both the intent and harm necessary to establish an
excessive force claim in the pretrial detainee context.


                                 II
                          DISCUSSION
    On appeal, Mr. Kingsley raises two challenges to the jury
instructions. First, he claims that  the instruction wrongfully
conflated  the  standard  for  excessive  force  claims  under  the
Eighth and Fourteenth Amendments and that, as a result, the
instructions incorrectly required him to demonstrate that the
defendants acted with reckless disregard for his safety. Second,
Mr. Kingsley claims that the instruction regarding harm, which
stated that harm was an element of the claim and that it could
be demonstrated without a showing of “severe injury,” was
both incorrect and confusing. 
    We shall assess each of his objections to the instructions in
turn.  Our  review  of  jury  instructions  is  de  novo.  Huff  v.
Sheahan, 493 F.3d 893, 899 (7th Cir. 2007). We must “determine
whether,  taken  as  a  whole,  [the  instructions]  correctly  and
completely informed the jury of the applicable law.” Id. “We
defer  to  the  district  court’s  phrasing  of  an  instruction  that
accurately states the law; however, we shall reverse when the
instructions misstate the law or fail to convey the relevant legal
principles  in  full  and  when  those  shortcomings  confuse  or
No. 12‐3639                                                      11

mislead  the  jury  and  prejudice  the  objecting  litigant.”  Id.
(citation omitted) (internal quotation marks omitted). 


                                A.
                                 1.
    A claim of excessive force, like the one at issue here, is, at
bottom,  one  that  seeks  to  impose  liability  for  “physically
abusive  governmental  conduct.”  Graham  v.  Connor,  490  U.S.
386, 394 (1989). The right to be free from such abuse derives
from  various  provisions  of  the  Bill  of  Rights.  The  Fourth
Amendment affords protection to the person in the context of
a seizure, id.; the Eighth Amendment applies when, following
the constitutional guarantees of our criminal process, there has
been an adjudication of guilt and an imposition of sentence,
Ingraham v. Wright, 430 U.S. 651, 671 n.40 (1977). Between the
status of arrestee and sentenced prisoner is the intermediate
status of the detainee, who similarly is entitled to protection
from  physically  abusive  government  conduct.  The
constitutional source of that protection lies in the right to be
free from deprivations of liberty without due process of law.
Bell v. Wolfish, 441 U.S. 520, 535 & n.16 (1979). 
    In sum, we evaluate a claim of excessive force not under
“some  generalized  ‘excessive  force’  standard,”  but  “by
reference to the specific constitutional standard which governs
that right.” Graham, 490 U.S. at 394. Mr. Kingsley was a pretrial
detainee  at  the  time  of  the  tasing  incident;  therefore,  the
Fourteenth Amendment’s Due Process Clause is the source of
his substantive right and determines the applicable standards
12                                                      No. 12‐3639

to evaluate his claim. See Ingraham, 430 U.S. at 672 n.40; Forrest
v. Prine, 620 F.3d 739, 743–44 (7th Cir. 2010). 


                                  2.
    In  examining  the  contours  of  the  right  to  be  free  from
excessive force as an element of due process, Bell v. Wolfish, 441
U.S. 520 (1979), is our primary touchstone. There, the Supreme
Court  evaluated  a  claim  regarding  the  conditions  of
confinement for pretrial detainees. “[U]nder the Due Process
Clause, a detainee may not be punished prior to an adjudication
of  guilt  in  accordance  with  due  process  of  law.”  Id.  at  535
(emphasis added). As a consequence, “the proper inquiry” is
whether  the  treatment  of  the  detainee  “amount[s]  to
punishment.” Id. The Supreme Court markedly contrasted due
process  protections  for  detainees  against  the  rights  of
sentenced inmates: “A sentenced inmate[] … may be punished,
although  that  punishment  may  not  be  ‘cruel  and  unusual’
under  the  Eighth  Amendment.”  Id.  at  535  n.16  (emphasis
added). 
    Our cases also have noted that the protection afforded by
the Due Process Clause is broader than that afforded under the
Eighth Amendment. See Lewis v. Downey, 581 F.3d 467, 474 (7th
Cir.  2009)  (“[T]he  Due  Process  Clause,  which  prohibits  all
‘punishment,’  affords  broader  protection  than  the  Eighth
Amendment’s protection against only punishment that is ‘cruel
and unusual.’”); id. at 475 (noting that, in the excessive force
context, “anything that would violate the Eighth Amendment
would also violate the Fourteenth Amendment”); cf. Forrest,
620  F.3d  at  743–44  (acknowledging  that  “[t]he  Fourteenth
No. 12‐3639                                                                        13

Amendment right to due process provides at least as much,
and probably more, protection against punishment as does the
Eighth Amendment’s ban on cruel and unusual punishment”).
Of  course,  “[n]ot  every  disability  imposed  during  pretrial
detention  amounts  to  ‘punishment’  in  the  constitutional
sense.” Bell, 441 U.S. at 537.14 We must ask whether a particular
action was taken “for the purpose of punishment or whether
it  is  but  an  incident  of  some  other  legitimate  governmental
purpose.” Id. at 538.15 
    Notably, the Due Process Clause provides its own limiting
principle; the Clause protects against only abusive conduct that
is more than negligence, Daniels v. Williams, 474 U.S. 327, 334
(1986), or even gross negligence, Archie v. City of Racine, 847
F.2d 1211, 1219 (7th Cir. 1988) (en banc). Indeed, we have said
that the official conduct must be at least reckless. See Archie,
847  F.2d  at  1219–20.  Recklessness,  which  necessarily
incorporates  some  measure  of  subjective  intent,  stands  in
contrast to the rule under the Fourth Amendment that focuses
only  on  whether  the  government  conduct  was  “objectively


14
     As we already have noted, Bell v. Wolfish, 441 U.S. 520 (1979), was a
conditions of confinement case, not a case concerning excessive force, and
the Supreme Court has not applied its rule directly in the excessive force
context. However, in Graham v. Connor, 490 U.S. 386, 395 n.10 (1989), the
Court  noted  that  Bell  made  clear  the  right  of  a  detainee  to  be  free  from
excessive force under the Due Process Clause.

15
        The  Supreme  Court  has  noted,  at  least  in  the  context  of  the  Eighth
Amendment, that “punishment” itself requires “‘a deliberate act intended
to  chastise  or  deter.’”  Wilson  v.  Seiter,  501  U.S.  294,  300  (1991)  (quoting
Duckworth v. Franzen, 780 F.2d 645, 652 (7th Cir. 1985)).
14                                                    No. 12‐3639

reasonable”  in  light  of  all  of  the  facts  and  circumstances.
Graham, 490 U.S. at 397 (emphasis added) (internal quotation
marks omitted); see also Common v. City of Chicago, 661 F.3d 940,
943 (7th Cir. 2011). 
     While  these  cases  make  clear  the  basic  theoretical  and
doctrinal  distinction  among  the  constitutional  standards
governing the various categories of confinement, they do not
provide  a  practical  framework  for  distinguishing  the
obligations of those constrained by each of the constitutional
provisions. Indeed, on more than one occasion, while noting
the distinction between pretrial and posttrial incarceration, we
have  decided  the  case  before  us  by  employing  the  more
familiar Eighth Amendment standard. See, e.g., Rice ex rel. Rice
v. Corr. Med. Servs., 675 F.3d 650, 664 (7th Cir. 2012) (“[C]ourts
still  look  to  Eighth  Amendment  case  law  in  addressing  the
claims of pretrial detainees, given that the protections of the
Fourteenth  Amendment’s  due  process  clause  are  at  least  as
broad  as  those  that  the  Eighth  Amendment  affords  to
convicted  prisoners,  and  the  Supreme  Court  has  not  yet
determined  just  how  much  additional  protection  the
Fourteenth Amendment gives to pretrial detainees.” (citations
omitted));  Forrest,  620  F.3d  at  744  (affirming  summary
judgment  for  the  defendant  officers  where  the  plaintiff
detainee  had  “not  explained[]  …  how  any  protections
guaranteed by the Fourteenth Amendment provide him with
more  protection  than  he  would  receive  under  traditional
Eighth  Amendment  standards”);  Lewis,  581  F.3d  at  474
(reversing  summary  judgment  for  officer  in  Fourteenth
Amendment case upon concluding that the plaintiff had raised
No. 12‐3639                                                       15

a genuine issue of fact even when considered under the more
stringent standard set by the Eighth Amendment). 
    Here,  we  also  have  no  need  to  delineate,  in  any
comprehensive fashion, the differences between the rights of
pretrial detainees and adjudicated criminals. Our task is less
ambitious. We must determine the adequacy of an instruction
given  to  a  jury  tasked  with  determining  whether  excessive
force  was  employed  against  a  pretrial  detainee.  We  simply
must  determine  whether  the  instruction  at  issue  was
sufficiently precise in its description of the due process right of
a pretrial detainee to ensure that Mr. Kingsley’s case was fairly
presented to the jury.
    Several  of  our  cases  have  explored  the  problem  of
describing, in the due process context, the right of a detainee
to be free from excessive force. In Titran v. Ackman, 893 F.2d
145  (7th  Cir.  1990),  we  expressed  concern  about  defining  a
detainee’s due process right to be free from excessive force by
use  of  highly  subjective  terms  such  as  “grossly
disproportionate”  or  “shocks  the  conscience.”  Id.  at  147
(internal quotation marks omitted). We pointed out that, in the
usual  course  of  events,  “the  propriety  of  using  force  on  a
person  in  custody  pending  trial  will  track  the  Fourth
Amendment: the court must ask whether the officials behaved
in  a  reasonable  way  in  light  of  the  facts  and  circumstances
confronting them.” Id. This emphasis on the objective standard
of a reasonable prison officer was written, of course, against
the  background  of  the  amorphous  “shocks  the  conscience”
standard. See id. at 147–48. Notably, however, while giving us
the objective criteria borrowed from the Fourth Amendment as
a  more  concrete  touchstone  against  which  to  measure  the
16                                                        No. 12‐3639

conduct  of  government  officials,  the  court  in  Titran  also
pointedly  remarked  that,  because  “the  Due  Process  Clause
does  not  proscribe  negligence  or  even  gross  negligence,  the
search for ‘punishment’ cannot be wholly objective.” Id. at 147
(emphasis added). 
    Wilson v. Williams, 83 F.3d 870 (7th Cir. 1996), a case that
came to us posttrial and that involved the correctness of the
jury  instructions,  afforded  us  an  occasion  to  focus  more
directly  on  the  requisite  intent  for  a  due  process  violation
based  on  excessive  force.  The  jury  was  instructed  that  the
plaintiff must establish that there was a “use of force that was
clearly excessive to the need[,] … the excessiveness of which
was  …  objectively  unreasonable  in  light  of  the  facts  and
circumstances  at  the  time.”  Id.  at  873.  The  jury  was  further
instructed that the plaintiff must establish that the defendant
“acted deliberately or with callous indifference, evidenced by
an  actual  intent  to  violate  plaintiff’s  constitutional  rights  or
reckless disregard for his rights.” Id. 
    In  Wilson,  the  plaintiff  had  objected  that  the  instruction
wrongfully  excluded  the  officer’s  subjective  intent  from  the
jury’s consideration. We perceived no error in this regard. We
stated that, where the issue of intent is contested, “a jury may
properly  rely  on  objective  factors  to  arrive  at  their
determination  of  that  intent.”  Id.  at  876.  Notably,  we  also
reaffirmed the pointed holdings of Anderson v. Gutschenritter,
836 F.2d 346, 349 (7th Cir. 1988), and Shelby County Jail Inmates
v. Westlake, 798 F.2d 1085, 1094 (7th Cir. 1986), that a plaintiff
must  prove  that  the  defendants  “acted  deliberately  or  with
callous indifference, evidenced by an actual intent to violate
No. 12‐3639                                                         17

[the  plaintiff’s]  rights  or  reckless  disregard  for  his  rights.”
Wilson, 83 F.3d at 875 (internal quotation marks omitted).
   Again in Rice ex rel. Rice v. Correctional Medical Services, 675
F.3d  650  (7th  Cir.  2012),  when  we  confronted  a  situation
analogous in many relevant respects to the situation before us
today  (jail  guards  extricating  a  detainee  from  his  cell),  we
wrote:
     Where, as here, force is employed in the course of
     resolving  a  disturbance,  the  pertinent  inquiry  is
     whether force was applied in a good faith effort to
     maintain  or  restore  discipline  or  maliciously  and
     sadistically for the very purpose of causing harm.
     Factors relevant to that inquiry include whether jail
     officials  perceived  a  threat  to  their  safety  and  the
     safety of other inmates, whether there was a genuine
     need for the application of force, whether the force
     used was commensurate with the need for force, the
     extent of any injury inflicted, and whatever efforts
     the officers made to temper the severity of the force
     they  used.  See  also  Forrest  v.  Prine,  620  F.3d  739,
     744–45 (7th Cir. 2010); Lewis v. Downey, 581 F.3d 467,
     475–77 (7th Cir. 2009).
Id.  at  668  (additional  citations  omitted)  (internal  quotation
marks omitted).
   Our dissenting colleague believes that our cases have been
ambiguous  on the question  of  intent, but we see  no  serious
ambiguity  here.  Our  cases  make  clear  that,  although  we
employ the objective criteria of the Fourth Amendment as a
touchstone by which to measure the gravity of the defendant
18                                                               No. 12‐3639

officer’s conduct, we also recognize, quite clearly, the need for
a  subjective  inquiry  into  the  defendant’s  state  of  mind  in
performing  the  activity  under  scrutiny.  In  determining
whether  the  defendant  officer  had  the  requisite  state  of
mind—at least recklessness—the same criteria used to measure
the defendant’s lack of care are a useful benchmark. This is
because, as Titran intimated, the gravity of the offense and the
requisite  intent  are  closely  linked.  Titran  is  clear  that  the
strength of this link under a particular set of facts may mean
that the inference of intent is so strong that no further inquiry
need  be  made.  See  Titran,  893  F.2d  at  148  (“If  the  officers
intentionally restrained, jolted, and roughed up Titran without
physical  provocation  from  her,  their  behavior  was
unreasonable.”).  But  when  the  inference  is  less  strong,  the
cases  do  make  clear  that  some  examination  of  intent  is
appropriate,  and  that  the  distinction  makes  a  mechanical
application  of  Fourth  Amendment  objective  standards
impossible. See id. at 147 (“Subtle differences between Fourth
and  [Fourteenth]  Amendment  standards  are  inevitable  on
account of this mental element.” (emphasis added)).16
   We think at this point it is useful to pause and be certain
that we have not lost sight of the basic point of Bell. Bell teaches


16
    The dissent also suggests that under Daniels v. Williams, 474 U.S. 327
(1986), the only “intent” requirement applicable in Fourteenth Amendment
cases is the general requirement of intentional rather than negligent acts,
necessary to impose liability for any alleged constitutional violation. The
difficulty with this view is that Titran v. Ackman, 893 F.2d 145 (7th Cir. 1990),
and other of our cases already have held that there is something unique
about  the  Fourteenth  Amendment  that  imposes  a  burden  not  imposed
under the Fourth Amendment. 
No. 12‐3639                                                                  19

that the central inquiry relevant in a Fourteenth Amendment
case brought by a pretrial detainee is whether the state punished
him—as opposed to whether it had merely held him, restricted
him, or applied a measure of force in a manner consistent with
and  expected  of  constitutional  restraints  on  liberty  prior  to
trial. Bell was, of course, a conditions of confinement case, see
supra n.14, but it notes the necessity of determining from the
facts whether there is an intent to punish.
    Finally, we note that although some consideration of intent
is embraced by our cases, it is limited in significant measure by
the fact that it is discernable from objective considerations17. See
Wilson, 83 F.3d at 876.


                                       3.
    With  these  principles  in  mind,  we  now  turn  to  the  jury
instruction at issue in the case before us. 
    On the subject of excessive force, the jury was instructed as
follows:



17
    We acknowledge and are grateful for the fine work of the Committee
that  developed  this  circuit’s  impressive  Pattern  Civil  Jury  Instructions.
Nevertheless, while those instructions represent learned studies of the law
of this circuit, they are persuasive only to the extent that they accurately
restate the law of this circuit. See United States v. Burke, 781 F.2d 1234, 1239
n.2 (1985) (“Although the pattern instructions are suggestive rather than
absolutely binding, a decision of this court is authoritative.”). Moreover, it
is not clear from the commentary to the Pattern Instruction that the issue we
now confront was considered squarely. Notably, there is no mention of the
above cases and the contrary language included within them.
20                                                       No. 12‐3639

        Excessive force means force applied recklessly that
     is  unreasonable  in  light  of  the  facts  and
     circumstances of the time. Thus, to succeed on his
     claim of excessive use of force, plaintiff must prove
     each of the following factors by a preponderance of
     the evidence:
       (1) Defendants used force on plaintiff;
       (2) Defendants’ use of force was unreasonable in
       light of the facts and circumstances at the time;
       (3) Defendants knew that using force presented
       a  risk  of  harm  to  plaintiff,  but  they  recklessly
       disregarded plaintiff’s safety by failing to take
       reasonable  measures  to  minimize  the  risk  of
       harm to plaintiff; and 
       (4) Defendants’ conduct caused some harm to
       plaintiff.
       In deciding whether one or more defendants used
     “unreasonable”  force  against  plaintiff,  you  must
     consider  whether  it  was  unreasonable  from  the
     perspective of a reasonable officer facing the same
     circumstances  that  defendants  faced.  You  must
     make this decision based on what defendants knew
     at the time of the incident, not based on what you
     know now.
       Also, in deciding whether one or more defendants
     used  unreasonable  force  and  acted  with  reckless
     disregard  of  plaintiff’s  rights,  you  may  consider
     such factors as:
No. 12‐3639                                                        21

      • The need to use force;
      • The  relationship  between  the  need  to  use  force
        and the amount of force used;
      •  The extent of plaintiff’s injury;
      • Whether  defendants  reasonably  believed  there
        was a threat to the safety of staff or prisoners; and
      • Any  efforts  made  by  defendants  to  limit  the
        amount of force used.[18]
    Mr. Kingsley argues that the instructions were erroneous
and confusing because he was required to establish that the
officers  had  acted  with  “reckless  disregard”  for  his  safety,
when the instruction should have allowed the jury to find the
existence  of  punishment  on  the  basis  of  wholly  objective
factors.
    A faithful adherence to the case law that we have discussed
precludes  our  accepting  this  contention.  As  we  have  noted
earlier, our cases are clear that the existence of intent—at least
recklessness—is  a  requirement  in  Fourteenth  Amendment
excessive  force  cases.  The  court’s  instruction  reflected  this
requirement in our case law. The jury was told specifically that,
in determining whether the intent element is satisfied, that is,
whether  the  defendants  “acted  with  reckless  disregard  of
plaintiff’s rights,” it “may consider” a non‐exhaustive list of
five factors, drawn almost verbatim from Wilson. In short, the
instruction  required  a  level  of  intent  at  least  equivalent  to



18
     R.146 at 3–4.
22                                                               No. 12‐3639

recklessness, measured largely by the objective factors that we
already have identified.19 
   The  jury  was  instructed  adequately  on  the  elements  of
Mr. Kingsley’s Fourteenth Amendment cause of action.20




19
    The dissent contends that “[t]he clearest thing about Wilson is that it
reversed the use of the confusing amalgam of an instruction.” Dissent at 31.
In Wilson, this court approved an instruction that tracked very closely the
language used in this case, and turned on “whether the prohibited punitive
intent was present.” Wilson v. Williams, 83 F.3d 870, 877 (7th Cir. 1996). It
reversed  only  on  another  element,  completely  absent  from  our  present
instruction, of a “good faith” defense. Id.

20
    The dissent also contends that the instruction was confusing not only
because it introduced the extraneous concept of intent, but also because it
did so in three separate and quite different ways. See dissent at 35‐36. We
think this overstates the point and overly parses the instruction, which is
not  our  settled  approach  on  review  of  such  matters.  True  enough,  the
instruction uses the term “reckless” three times, in three separate phrases.
Its first use, that the “force [must have been] applied recklessly” merely
tracks the usage that the dissent essentially admits is legally proper; that is,
it  says  that  the  force  must  be  applied  in  a  manner  displaying  more
culpability than negligence (i.e., the taser did not go “off by accident,” id. at
39). The evidence admittedly did not suggest that it had, but no reasonable
juror would have been confused as to the meaning under the circumstances.
The  second  usage  is  less  clear,  but  the  surrounding  context  cures  any
confusion.  Although  the  jury  is  asked  to  determine  if  the  defendants
“recklessly disregarded plaintiff’s safety”—a less than ideal phraseology it
is then told precisely how to determine it, by whether they had “failed to
take  reasonable  measures  to  minimize  harm  to  the  plaintiff.”  The  final
usage is part of the phrase which introduces the uncontroversial objective
considerations. 
No. 12‐3639                                                           23

                                   B.
    Mr. Kingsley next submits that the district court erred in
instructing the jury on the issue of harm. He contends that he
should not have been required to demonstrate harm at all and,
if harm is an element, that  the use of a taser establishes the
requisite injury as a matter of law. For this latter proposition,
Mr. Kingsley relies on Lewis v. Downey, 581 F.3d 467, 475 (7th
Cir.  2009),  in  which  we  held  that  use  of  a  taser  qualified  as
more than a de minimis application of force. In the alternative,
he argues that, even if the harm instruction itself were proper,
the  jury  should  not  have  been  further  instructed  that  “[a]
person  can  be  harmed  even  if  he  did  not  suffer  a  severe
injury.”21 In his view, this clarifying instruction only confused
the matter by “allow[ing] the jury to consider whether the use
of the taser on Mr. Kingsley met some threshold standard of
injury to qualify as harm.”22 The defendants counter that the
plaintiff  waived  any  objection  and  that,  in  any  event,  the
instruction as given was not erroneous.


                                   1.
    We begin with the question of waiver. At trial, Mr. Kingsley
did  object  to  the  inclusion  of  harm  as  an  element  of  the
excessive  force  claim.  Our  reading  of  the  transcript  makes
clear,  however,  that  his  objection  was  that,  because  the
defendants repeatedly had contended that there had been no


21
     R.146 at 4. 

22
     Appellant’s Br. 20. 
24                                                     No. 12‐3639

lasting injury, the inclusion of the element of harm might be
misread as requiring more than de minimis harm. Counsel for
Mr. Kingsley therefore requested a clarifying instruction that
“pain is considered harm.”23 The court simply stated, “I think
I’ll add ‘a person can be harmed even if he does not suffer a
lasting  injury  or  …  .’”24  At  this  point,  plaintiff’s  counsel
interjected, “Or severe injury.”25
    Although Mr. Kingsley objected to the inclusion of “harm”
as an element, counsel described the objection as concern that
the inclusion of “harm” might be construed erroneously by the
jury  to  require  some  lasting  injury.  Notably,  counsel  stated:
“[W]e submit that in the Seventh Circuit, injury isn’t a required
element of an excessive force claim. I think the use of harm is
an element.”26 Counsel specifically further told the court that
“[i]t’s just the extent that [the defendants are] going to argue
and there will be any suggestion to the jury that some form of
lasting injury is required under the law, that’s what we would
have the objection to.”27
    We do not discern on the record any argument presented
to the district court that harm itself is not an element of the
cause  of  action  or  that  tasing  constitutes  harm  per  se.


23
     R.156 at 79.

24
     Id.

25
     Id.

26
     Id. at 78 (emphasis added).

27
     Id. at 79 (emphasis added). 
No. 12‐3639                                                         25

Consequently,  we  must  agree  that  Mr.  Kingsley’s  current
position  on  the  question  of  harm  itself,  or  harm  per  se,  has
been forfeited.


                                  2.
    We now turn to the question whether the district court’s
clarifying instruction introduced confusion by suggesting to
the jury that some unspecified level of injury was required to
establish harm. The transcript makes clear that, after voicing
the objection to the inclusion of harm and stating that it was
out  of  concern  that  the  defendants  would  argue  need  for  a
lasting  injury,  counsel  for  Mr.  Kingsley  participated  in  the
modification of the instruction and specifically suggested the
inclusion of the “[o]r severe injury” language that ultimately
was  given  by  the  district  court  to  ameliorate  the  concerns
raised in the prior objection. In short, the clarifying instruction
was offered at Mr. Kingsley’s request, and for the very purpose
of minimizing any risk that the jury would construe harm as a
significant injury. Mr. Kingsley’s counsel actively participated
with the district court in achieving an instruction that would be
satisfactory in that regard and did not continue an objection to
the language as presenting further difficulty or insist on a more
specific instruction that any amount of pain qualified as harm.
Accordingly, the current objection is waived. 
    In  any  event,  even  if  the  merits  of  these  objections  were
properly  before  us,  we  previously  have  approved  an
instruction  in  this  context  that  included  a  requirement  of
“some harm.” See Wilson, 83 F.3d at 876. Although it would not
have been error for the district court to define injury in a taser
26                                                   No. 12‐3639

case in terms of pain, see Lewis, 581 F.3d at 475; see also Hudson
v. McMillian, 503 U.S. 1, 9–10 (1992), the instruction given by
the district court adequately permitted counsel to argue that
the pain inflicted fulfilled the injury requirement of the cause
of action. Indeed, counsel so argued. 
   There  was  no  reversible  error  with  respect  to  the
requirement of a showing of “harm” in this case.


                          Conclusion
   Because the jury instructions were neither erroneous nor
confusing statements of the law of this circuit, the judgment in
favor of the defendants is affirmed.
                                                     AFFIRMED
No. 12-3639                                                    27

HAMILTON, Circuit Judge, dissenting. I respectfully dissent. This
case presents an important issue about the extent of a pretrial
detainee’s constitutional right to be free from punishment and
excessive force. If a pretrial detainee can prove that a
correctional officer used objectively unreasonable force against
him, it should be self-evident that the detainee was “punished”
without due process of law. In this case, however, the district
court’s jury instruction on excessive force added an
unnecessary and confusing element of “reckless” conduct or
purpose to the required elements of plaintiff’s claim.
  The Committee on Pattern Civil Jury Instructions of the
Seventh Circuit considered this question in 2009. The
committee wisely omitted such language of recklessness or
purpose from its Pattern Instructions 7.08 and 7.09 for
excessive force claims by pretrial detainees. We should remand
for a new trial with instructions tracking those pattern
instructions. That way we could avoid the puzzle posed by the
majority opinion: When does the Constitution allow law
enforcement and correctional officers to use objectively
unreasonable force against a person not convicted of a crime?
I. The Problem: Excessive Force Claims by Pretrial Detainees
    As the majority explains, when law enforcement officers
apply physical force to suspects, detainees, or prisoners, the
constitutional standard depends on the status of the person on
the receiving end. A person who is not in custody and who is
a target of police force, such as in an arrest or investigative
stop, is protected by the Fourth Amendment’s prohibition on
unreasonable seizures of the person. The Fourth Amendment
standard is objective: was the application of force unreasonable
28                                                  No. 12-3639

in light of all the relevant circumstances confronting the officer
at the time? Graham v. Connor, 490 U.S. 386, 395–97 (1989);
Federal Civil Jury Instructions of the Seventh Circuit No.
7.08 & 7.09. On the question of liability for a Fourth
Amendment violation, the officer’s subjective purposes do not
matter as long as the force was used intentionally rather than
by accident. Graham, 490 U.S. at 397–99.
    A person convicted of a crime and serving a custodial
sentence is protected by the Eighth Amendment’s prohibition
on cruel and unusual punishment. The Eighth Amendment
standard differs from the Fourth because the officer’s state of
mind is critical. The plaintiff must prove that the correctional
officer intentionally used extreme or excessive cruelty toward
the plaintiff for the purpose of harming him, and not in a good
faith effort to maintain or restore security or discipline.
Whitley v. Albers, 475 U.S. 312, 320–21 (1986); Federal Civil Jury
Instructions of the Seventh Circuit No. 7.15. In Graham, the
Supreme Court explained that the less protective Eighth
Amendment standard applies “only after the State has
complied with the constitutional guarantees traditionally
associated with criminal prosecutions.” 490 U.S. at 398–99,
quoting Ingraham v. Wright, 430 U.S. 651, 671 n.40 (1977).
    Both the objective standard under the Fourth Amendment
for free citizens and the subjective standard under the Eighth
Amendment for sentenced prisoners are well established in the
law. The person in between is the pretrial detainee. That
person is protected from excessive force by the Due Process
Clauses of the Fifth or Fourteenth Amendments because he
may not be “punished” until he has been adjudged guilty
No. 12-3639                                                                 29

through due process of law. Bell v. Wolfish, 441 U.S. 520, 535 &
n. 16 (1979); Ingraham, 430 U.S. at 671 n. 40. We have
recognized that pretrial detainees receive more protection than
convicted prisoners. E.g., Lewis v. Downey, 581 F.3d 467, 474
(7th Cir. 2009).
    Just what the excessive force standard for a pretrial
detainee looks like in detail is not as clear. The detainee may
often be held in a jail with convicted offenders under
conditions that seem indistinguishable from prison, yet he has
not been convicted and is still entitled to a presumption of
innocence. The Supreme Court has not settled the question of
the standard for pretrial detainees. Graham explicitly left it
open. 490 U.S. at 395 n.10. Our circuit’s case law points in the
direction of a standard identical or close to the objective Fourth
Amendment standard, but there are conflicting signals in our
opinions that we should clarify here.1


1
  There is a long-standing circuit split on the substantive standard for these
excessive force claims by pretrial detainees. Compare, e.g., Gibson v. County
of Washoe, 290 F.3d 1175, 1197 (9th Cir. 2002) (applying objective Fourth
Amendment standard); and Pierce v. Multnomah County, 76 F.3d 1032,
1042–43 (9th Cir. 1996) (reversing defense verdict and ordering new trial
with jury instructions using objective Fourth Amendment standard); with
Bozeman v. Orum, 422 F.3d 1265, 1271 (11th Cir. 2005) (applying Eighth
Amendment standard); and Fuentes v. Wagner, 206 F.3d 335, 346–48 (3d Cir.
2000) (applying Eighth Amendment standard to use of force to quell jail
disturbance); see generally Karen M. Blum & John J. Ryan, Recent Develop-
ments in the Use of Excessive Force by Law Enforcement, 24 Touro L. Rev. 569,
573 (2008) (standards “vary widely”); Baker, Wilson v. Spain: Will Pretrial
Detainees Escape the Constitutional “Twilight Zone”?, 75 St. John’s L. Rev. 449
(2001). Because of the effect of qualified immunity in litigation of these
                                                                 (continued...)
30                                                          No. 12-3639

    My colleagues rely heavily on Wilson v. Williams, 83 F.3d
870 (7th Cir. 1996), where a pretrial detainee claimed that he
had been punished by the use of excessive force, but its
guidance does not support the majority here. In Wilson we
approved the portion of a jury instruction that tracked the
objective Fourth Amendment standard. Id. at 876 (“While this
sentence, lifted verbatim from Graham…was intended to apply
to excessive force claims raised explicitly under the Fourth
Amendment, we do not consider it, nor the test which it
espouses, inappropriate in the context here.”). In other
respects, though, the instruction given in Wilson was a
confusing amalgam of Fourth Amendment, Eighth
Amendment, and punitive damages law, along with a defense
of subjective good faith that we said was erroneous. See id. at
877. We also noted that convicted prisoners and pretrial
detainees are often held together in the same facility, so it
might be impractical to have different standards, at least in the
context of a jail disturbance. Id. at 876.
    On this last point, though, recall the caution in Bell and
Graham that the Eighth Amendment standard applies only
after the state has complied with the constitutional protections
needed to convict a person of crime. 441 U.S. at 535; 490 U.S. at
398–99. In light of Bell and Graham and their constitutional
foundations, there is no apparent reason why a state’s
unilateral decision to house pretrial detainees with convicted


1
  (...continued)
claims, I respectfully submit that our court and/or the Supreme Court needs
to bring greater clarity to this question for the sake of both detainees and
law enforcement and correctional personnel.
No. 12-3639                                                    31

prisoners—for financial or other institutional reasons— should
have the effect of reducing the constitutional protections of
pretrial detainees who are still presumed innocent. The clearest
thing about Wilson is that it reversed the use of the confusing
amalgam of an instruction. It does not support the recklessness
instruction given here.
    More enlightening is Titran v. Ackman, 893 F.2d 145 (7th Cir.
1990), where a pretrial detainee brought a claim for excessive
force. We applied the objective reasonableness standard
identical to the Fourth Amendment: “It does not follow [from
the transition from arrest to detention] that officers acquired
greater ability to assault and batter Titran.” Id. at 147. We
explicitly rejected one defendant’s effort to apply a subjective
standard, and we noted: “Multiple standards of official
conduct send confusing signals that undermine the force of the
law….” Id. Our holding was clear: “If the officers intentionally
restrained, jolted, and roughed up Titran without physical
provocation from her, their behavior was unreasonable.” Id. at
148. That looks like an objective standard.
    My colleagues make much of a sentence in Titran between
the two I have quoted: “Given Daniels v. Williams and Archie v.
City of Racine, holding that the Due Process Clause does not
proscribe negligence or even gross negligence, the search for
‘punishment’ cannot be wholly objective.” Id. at 147 (citations
omitted). As explained below, however, the point of Williams
and Archie is only that the officer’s conduct must be intentional.
Negligent accidents do not violate the Constitution. Neither
decision added a subjective element of wrongful purpose into
the excessive force standard for a pretrial detainee, nor did
32                                                 No. 12-3639

Titran do so. Nevertheless, I will cheerfully acknowledge that
our few opinions on excessive force against pretrial detainees
leave some room for debate. This case provides an opportunity
to clarify the standard, but we are missing that opportunity.
II. The Pattern Jury Instructions
    The Committee on Pattern Civil Jury Instructions of the
Seventh Circuit took up this problem in 2009 and published
with approval of the Circuit Council the pattern jury
instructions that advise using the same objective
reasonableness standards for excessive force claims by pretrial
detainees as well as arrestees. The Circuit Council’s publication
does not imply substantive approval for every line of the
instructions, but the committee chaired by Judge Robert H.
Miller, Jr., included talented judges and practitioners
representing a range of perspectives, and the committee
invited and received public comment on its draft instructions.
The committee’s work deserves our respect and close attention.
   Pattern Instructions 7.08 and 7.09 were drafted for use in
excessive force cases for both arrestees under the Fourth
Amendment and pretrial detainees under the Fifth and
Fourteenth Amendments. The full texts of the instructions and
committee comments are attached as an appendix to this
opinion.
     The elements instruction, 7.08, includes three elements:
        1. Defendant used unreasonable force against
           Plaintiff;
        [2. Because of Defendant’s unreasonable force,
            Plaintiff was harmed;]
No. 12-3639                                                  33

       [3. Defendant acted under color of law.]
       The second and third elements are in brackets
       because there will often be no dispute about
       them and because it is not clear whether “harm”
       is a distinct element, as the committee’s comment
       explains.
   Instruction 7.09 then explains what is meant by excessive or
unreasonable force, and it does so in purely objective terms:
       You must decide whether Defendant’s use of
       force was unreasonable from the perspective of
       a reasonable officer facing the same
       circumstances that Defendant faced. You must
       make this decision based on what the officer
       knew at the time of the arrest, not based on what
       you know now. In deciding whether Defendant’s
       use of force was unreasonable, you must not
       consider whether Defendant’s intentions were
       good or bad.
       In performing his job, an officer can use force
       that is reasonably necessary under the
       circumstances.
    The committee chose not to identify specific factors, but
offered a proposed list for judges who believe such a list might
aid a jury:
       — the need for the use of force;
       — the relationship between the need for the use
         of force and the amount of force used;
34                                                     No. 12-3639

       — the extent of the plaintiff’s injury;
       — any efforts made by the defendant to temper
         or limit the amount of force;
       — the severity of the crime at issue;
       — the threat reasonably perceived by the
         officer(s);
       — whether the plaintiff was actively resisting
         arrest or was attempting to evade arrest by
         fleeing.
    These pattern instructions are more consistent with the
applicable constitutional standard, see Graham, Titran, and
Wilson, and much less confusing than the instruction used in
this case. The problem is the concept of “recklessness” in the
district court’s instruction.
III.   The Instruction Given in This Trial
    The jury instruction given in plaintiff Kingsley’s trial,
quoted by the majority at pages 8–9, goes astray by introducing
the concept of reckless conduct as an additional element the
plaintiff must prove. The first line of the instruction given in
this trial told the jury that excessive force is “force applied
recklessly that is unreasonable in light of the facts and
circumstances of the time.” In the Fourth Amendment context,
excessive force is force that is unreasonable in light of the facts
and circumstances the officer faced. Graham, 490 U.S. at 396–97;
Fitzgerald v. Santoro, 707 F.3d 725, 733 (7th Cir. 2013); Phillips v.
Community Ins. Corp., 678 F.3d 513, 519 (7th Cir. 2012).
No. 12-3639                                                       35

    Assuming the pretrial detainee plaintiff can prove force
“that is unreasonable in light of the facts and circumstances of
the time,” which is the correct standard, the concept
“recklessly” adds a vague and confusing extra hurdle for the
plaintiff. Put another way, how and why would it be
constitutional for an officer to use force against a pretrial
detainee that was “unreasonable in light of the facts and
circumstances of the time,” since this instruction invites that
very possibility? How and why would objectively
unreasonable force be deemed anything other than
“punishment” that would be imposed on the detainee without
due process of law? See Bell, 441 U.S. at 535 (“under the Due
Process Clause, a detainee may not be punished prior to an
adjudication of guilt in accordance with due process of law.”).
    The instruction here also introduced a second version of
recklessness in the third element, saying the plaintiff must
show: “Defendants knew that using force presented a risk of
harm to plaintiff, but they recklessly disregarded plaintiff’s safety
by failing to take reasonable measures to minimize the risk of
harm to plaintiff.” I am not at all sure what that means, and I
don’t know how a juror should have interpreted it. Must the
plaintiff come forward with evidence of reasonable measures
that would have minimized the risk of harm? Would simply
refraining from the alleged use of force—in this case, using a
taser on an allegedly compliant prisoner, or refraining from
smashing his head into a concrete bed—have been sufficient?
Or was something else required? (I realize that whether the
plaintiff was actually compliant by that time and how force
was used were hotly debated at trial, but jury instructions must
36                                                    No. 12-3639

guide the jury on the law applicable to both sides’ versions of
the facts.)
    Adding to the confusion, the same jury instruction then
used a third version of recklessness, telling the jury: “in
deciding whether one or more defendants used unreasonable
force and acted with reckless disregard of plaintiff’s rights, you
may consider such factors as….” A juror trying to follow the
instructions carefully might ask at this point where the idea of
reckless disregard of plaintiff’s rights came from and what it
means. Something different from use of excessive force?
Something different from the first two uses of recklessness?
Does this instruction mean the defendant must have realized
he was violating the detainee’s rights, or at least not cared
whether he was doing so? Reckless disregard for the plaintiff’s
rights will support a punitive damage award, so that
admittedly subjective concept is used in punitive damage
instructions. See Smith v. Wade, 461 U.S. 30, 56 (1983); Pattern
Inst. No. 7.24. But reckless disregard of the plaintiff’s rights is
simply not an element of the plaintiff’s core case for liability. It
was an error to add it to the elements instruction.
   So the district court’s instruction was erroneous for two
reasons. First, it introduced an extra element—
recklessness—that is simply not required in a pretrial
detainee’s claim for excessive force. Second, its treatment of
that extra element in three different ways made this instruction
a confusing amalgam that a jury could not reasonably be
expected to follow.
    As we consider the district court’s instruction, we should
also step back a moment from the details of the case law and
No. 12-3639                                                    37

ask whether and why a pretrial detainee’s claim for excessive
force should differ at all from that of a person being arrested or
stopped. The pretrial detainee is still cloaked in the
presumption of innocence and may not be punished. Bell, 441
U.S. at 535; see also Graham, 490 U.S. at 398–99. Ordinarily, of
course, a judge will have found probable cause to detain the
person. If the detention is prolonged, a judge in the federal
system ordinarily will have found either a risk of flight or a
danger to the community. See 18 U.S.C. §3142(e).
    Even those federal detainees are still presumed innocent,
though, and should not be subject to punishment before a
conviction. And in many state justice systems, a pretrial
detainee may remain in jail for weeks or even months simply
because he cannot afford the premium for the presumptive
bond set in his case. For those many thousands of people in the
criminal justice system, we should recognize that the
intentional use of objectively unreasonable force against them
amounts to punishment without due process of law and
violates the Constitution. They are not and should not be
required to prove more in terms of reckless disregard for or
intentional violation of their rights. The transition from arrest
to pretrial detention does not give officers “greater ability to
assault and batter” the detainees. Titran, 893 F.2d at 147.
IV.    The Role of Intentional or Reckless Conduct
   To support the subjective recklessness element in the
district court’s instruction, my colleagues cite the case law
holding that a plaintiff suing under 42 U.S.C. § 1983 for a
constitutional violation must show intentional conduct. They
then treat reckless conduct as a form of intentional conduct.
38                                                   No. 12-3639

See above at 13, citing Daniels v. Williams, 474 U.S. 327, 334
(1986), and Archie v. City of Racine, 847 F.2d 1211, 1219 (7th Cir.
1988) (en banc). That reasoning mistakenly combines two
separate issues. The same confusion appeared in Shelby County
Jail Inmates v. Westlake, 798 F.2d 1085, 1094 (7th Cir. 1986), and
was repeated in Anderson v. Gutschenritter, 836 F.2d 346, 349
(7th Cir. 1988), both also cited by the majority. The Pattern
Instruction Committee carefully and correctly kept the two
issues separate.
    In Daniels the Supreme Court resolved a circuit split on
whether negligent conduct can violate the individual rights
guaranteed by the Constitution. The Court’s answer was no. In
Daniels a jail inmate claimed he had been deprived of liberty
when he was injured by slipping on a pillow that an employee
had negligently left on a staircase. The Court left such claims
from accidental conduct to state tort law. 474 U.S. at 332. At the
same time, the Court carefully drew the distinction that my
colleagues overlook. In response to an argument that prison
officials’ negligent failure to comply with procedural
requirements in depriving a prisoner of good-time credit
should be actionable, the Court explained: “We think the
relevant action of the prison officials in that situation is their
deliberate decision to deprive the inmate of good-time credit,
not their hypothetically negligent failure to accord him the
procedural protections of the Due Process Clause.” Id. at
333–34. Applying the same distinction here, the focus should
be on a deliberate decision to use force, not a negligent or
reckless or intentional failure to comply with the constitutional
standard for using force.
No. 12-3639                                                              39

    In the context of an excessive force claim, Daniels means
that if, during the removal of Kingsley from his cell, the
application of force was not intentional—the taser went off by
accident, for example, or a guard slipped, fell, and knocked the
handcuffed inmate down so that his head hit the floor—then
there would have been no constitutional violation. Reckless
conduct is generally recognized as equivalent to intentional
conduct for these purposes, when it is equivalent to criminal
recklessness, meaning that the actor is subjectively aware of the
high risk of harm and then disregards it. See Farmer v. Brennan,
511 U.S. 825, 837 (1994); Slade v. Board of School Directors of City
of Milwaukee, 702 F.3d 1027, 1029 (7th Cir. 2012); see also Archie,
847 F.2d at 1219.
    In an appropriate case, therefore, it could be appropriate to
instruct a jury that if the defendant’s use of force was reckless
(perhaps, for example, running through a crowd with a finger
on the trigger of an unaimed gun), that would be sufficient to
show intentional use of force. That would be an appropriate
role for the concept of recklessness in an excessive force case.
But there is no need for such an instruction unless the defense
contends the use of force was unintended. The defense did not
argue that here, so there was no need for a subjective element
in the instruction.2


2
  Section 1983 and Bivens excessive force cases in which defendants contend
the application of force was accidental appear to be relatively unusual, but
they do arise. The Pattern Instruction Committee allowed for them. Its
comment on Instruction 7.08 advises judges in such cases to break the first
element of unreasonable force into two parts: intentional use of force and
unreasonable use of force.
40                                                  No. 12-3639

    My colleagues’ reliance on the need for intentional conduct
to justify the subjective recklessness elements of the instruction
given here also proves too much. As explained above,
intentional conduct is needed to show any constitutional
violation, including the Fourth Amendment, where the
standard for excessive force is objective. See County of
Sacramento v. Lewis, 523 U.S. 833, 849 (1998) (“liability for
negligently inflicted harm is categorically beneath the
threshold of constitutional due process”), citing Daniels,
474 U.S. at 328; Brower v. County of Inyo, 489 U.S. 593, 596–97
(1989) (“seizure” requires “intentional acquisition of physical
control” through “means intentionally applied”). That is why
an accidental police shooting is not actionable under the Fourth
Amendment, see Watson v. Bryant, 532 Fed. Appx. 453, 457 (5th
Cir. 2013); Pleasant v. Zamieski, 895 F.2d 272, 276–77 (6th Cir.
1990); Dodd v. City of Norwich, 827 F.2d 1, 7–8 (2d Cir. 1987) (on
reargument), but an intentional shot that accidentally hits the
wrong person is a seizure of that person that may be actionable
under the Fourth Amendment, Fisher v. City of Memphis,
234 F.3d 312, 317–18 (6th Cir. 2000).
    The court in Fisher explained precisely the difference that
my colleagues’ reasoning overlooks. After recognizing that a
Fourth Amendment violation requires intent, not negligence,
the Sixth Circuit explained: “However, the intent in question
is the intent to commit the act, not the intent that a certain
result be achieved. Therefore, Officer Taylor’s act of firing the
gun was intentional, even if the result was not one he sought
to achieve. Instructing the jury that more than negligence was
required would likely confuse the jury as to the intent
question.” Id. at 317. Again, because the defendants at this trial
No. 12-3639                                                   41

did not claim the use of force was accidental, there was no
reason to introduce the concept of recklessness into the
excessive force instruction.
    Before closing, I should add that I have considerable
sympathy for both this district judge and any other judge
trying to distill our case law into a coherent elements
instruction for a pretrial detainee’s excessive force claim. Some
of the cases cited by the majority—especially Wilson—reflect
similar confusion. But that is why the work of the Pattern
Instruction Committee was so valuable. We should endorse
their work, not reject it.
    Finally, I agree with the majority that plaintiff Kingsley
waived in the district court his challenge to the “harm”
element of the court’s instruction on excessive force. As for the
merits of that challenge, which the majority also addresses, I
see no prejudicial error by including harm as an element. The
Pattern Instruction Committee also confronted this issue as
part of its Instruction 7.08 and could not come to a definitive
conclusion. The committee’s comment gives good advice and
leaves the choice to the sound judgment of the district court. In
most excessive force cases, harm is likely to be so obvious that
it does not require treatment as a separate element. (It will
ordinarily be relevant in deciding whether the force applied
was excessive or in deciding on an amount of damages.) If the
defense argues that the force used was too minimal to violate
the plaintiff’s rights, the plaintiff should not be prejudiced if
the district judge includes harm as an element but also
instructs the jury, as the court did here, that pain can be harm
for purposes of proving that element.
42                                                 No. 12-3639

    For these reasons, I would reverse the judgment of the
district court and remand for a new trial with jury instructions
that track Seventh Circuit Pattern Jury Instructions 7.08 and
7.09.
No. 12-3639                                                  43

                           APPENDIX
  7.08 FOURT H AMENDMENT/FOURTEENTH
AMENDMENT: EXCESSIVE FORCE AGAINST ARRESTEE
OR PRETRIAL DETAINEE — ELEMENTS
   In this case, Plaintiff claims that Defendant used excessive
force against him. To succeed on this claim, Plaintiff must
prove each of the following things by a preponderance of the
evidence:
   1. Defendant used unreasonable force against Plaintiff;
   [2. Because of Defendant’s unreasonable force, Plaintiff was
       harmed;]
   [3. Defendant acted under color of law.]
   If you find that Plaintiff has proved each of these things by
a preponderance of the evidence, then you should find for
Plaintiff, and go on to consider the question of damages.
   If, on the other hand, you find that Plaintiff did not prove
any one of these things by a preponderance of the evidence,
then you should find for Defendant, and you will not consider
the question of damages.
                   Committee Comments
    a. Unreasonable Force: For authority regarding the
“unreasonable force” element of the claim, see Graham v.
Connor, 490 U.S. 386 (1989); Tennessee v. Garner, 471 U.S. 1
(1985); Deering v. Reich, 183 F.3d 645 (7th Cir. 1999). Although
Graham and Garner are Fourth Amendment cases involving
arrestees, Wilson v. Williams, 83 F.3d 870, 876 (7th Cir. 1996),
states that the same standard applies to pretrial detainees. A
44                                                  No. 12-3639

separate instruction applies to cases involving convicted
prisoners.
   If the defendant contends that the application of force was
accidental, the court may wish to break the first element into
two:
     1. Defendant intentionally used force against Plaintiff;
     2. The force Defendant used was unreasonable;
    b. Harm to Plaintiff: Although some other circuits include
an element of “damage” in their pattern instruction, see, e.g.,
EIGHTH CIRCUIT MANUAL OF MODEL CIVIL JURY INSTRUCTIONS
§ 4.30 (1999), the Committee believes that there is significant
doubt as to whether damage, or “harm” as that term is
commonly understood, is actually required for a finding of
liability under §1983. Though “harm” in the commonly-
understood sense is likely to exist in most excessive force cases,
some cases will arise in which it does not, e.g., a situation in
which an officer strikes the plaintiff with his hand but leaves
no mark and causes no lingering injury or pain. In such cases,
the court will need to determine whether the jury should be
instructed on this point.
    In Gumz v. Morrissette, 772 F.2d 1395, 1400 (7th Cir. 1985),
the court held that an officer’s use of force was
unconstitutional if it (1) caused severe injuries; (2) was grossly
disproportionate to the need for action under the
circumstances; and (3) was inspired by malice or shocked the
conscience. Gumz, however, was overruled by Lester v. City of
Chicago, 830 F.2d 706 (7th Cir. 1987), which used the same
“totality of the circumstances test” that was later adopted by
No. 12-3639                                                      45

the Supreme Court in Graham v. Connor, 490 U.S. 386 (1989). In
Lanigan v. Village of East Hazel Crest, Illinois, 110 F.3d 467 (7th
Cir. 1997), the court upheld a claim based on force consisting
of “one violent push and poke,” noting that the plaintiff “need
not have been injured to have an excessive force claim.” Id. at
470 n.3. In McNair v. Coffey, 279 F.3d 463 (7th Cir. 2002), the
court addressed a claim arising from an incident in which no
physical force was used, but officers pointed their weapons at
the plaintiffs. Though it determined that the officers were
entitled to qualified immunity, and indicated that the Fourth
Amendment appeared to require some use of force, id. at 467,
the majority ended its opinion with the statement “we do not
foreclose the possibility that the circumstances of an arrest
could become ‘unreasonable’ without the application of
physical force.” Id. at 468. See also Herzog v. Village of Winnetka,
Ill., 309 F.3d 1041, 1043 (7th Cir. 2002) (refusal to loosen chafing
handcuffs or shoving an arrestee would constitute actionable
excessive force).
    Even if, as McNair indicates, an application of force is
required in order to implicate the Fourth Amendment, it is not
at all clear that the plaintiff must suffer “harm” in order to
obtain a finding of liability; the availability of nominal
damages in excessive force cases suggests that “harm” is not a
requirement. See, e.g., Briggs v. Marshall, 93 F.3d 355, 360 (7th
Cir. 1996) (indicating that nominal damages may be awarded
in a Fourth Amendment excessive force case where no injury
resulted from the use of excessive force, where the evidence of
actual injury is not credible, or where the injury has no
monetary value). Because the issue of whether a plaintiff must
prove “harm” is not definitively resolved, the Committee
46                                                No. 12-3639

placed the second element in brackets, indicating that a court
should give this part of the instruction to the jury at its
discretion.
     c. Third element: The third element should be eliminated
if the “color of law” issue is not in dispute.
    d. Single Element Instruction: If the second and third
elements are eliminated, only one element will remain, and the
instruction’s second sentence should read as follows: “To
succeed on this claim, Plaintiff must prove by a preponderance
of the evidence that Defendant used unreasonable force against
him.”


    7.09 FOURTH AMENDMENT/FOURTEENTH
AMENDMENT: EXCESSIVE FORCE — DEFINITION OF
“UNREASONABLE”
    You must decide whether Defendant’s use of force was
unreasonable from the perspective of a reasonable officer
facing the same circumstances that Defendant faced. You must
make this decision based on what the officer knew at the time
of the arrest, not based on what you know now. In deciding
whether Defendant’s use of force was unreasonable, you must
not consider whether Defendant’s intentions were good or bad.
   In performing his job, an officer can use force that is
reasonably necessary under the circumstances.
    [An officer may use deadly force when a reasonable officer,
under the same circumstances, would believe that the suspect’s
actions placed him or others in the immediate vicinity in
imminent danger of death or serious bodily harm. [It is not
No. 12-3639                                                    47

necessary that this danger actually existed.] [An officer is not
required to use all practical alternatives to avoid a situation
where deadly force is justified.]]
                    Committee Comments
   a. Authority: Graham v. Connor, 490 U.S. 386, 396 (1989);
Tennessee v. Garner, 471 U.S. 1, 8-9 (1985); Deering v. Reich, 183
F.3d 645 (7th Cir. 1999).
    b. Factors: Case law establishes a number of factors that
may be relevant to the jury’s determination of whether a
particular use of force was unreasonable. The Committee did
not list these factors in the instruction because the jury is to
consider all circumstances, and the listing of some might
suggest that others are irrelevant. However, a court may wish
to consider giving a list of factors for the jury’s consideration,
and if it elects to do so the following is proposed:
       — the need for the use of force;
       — the relationship between the need for the use of
         force and the amount of force used;
       — the extent of the plaintiff’s injury;
       — any efforts made by the defendant to temper or limit
         the amount of force;
       — the severity of the crime at issue;
       — the threat reasonably perceived by the officer(s);
       — whether the plaintiff was actively resisting arrest or
         was attempting to evade arrest by fleeing.
48                                                   No. 12-3639

See Graham v. Connor, 490 U.S. at 396 (fifth, sixth, and seventh
factors). In Wilson v. Williams, 83 F.3d 870 (7th Cir. 1996), a
Fourteenth Amendment excessive force case involving a
pretrial detainee, the Seventh Circuit listed factors one, two,
three, four, and six from the above list, and stated that they are
“generally relied on in the Fourth Amendment excessive force
context.” Id. at 876. For this proposition, however, the court
cited Hudson v. McMillian, 503 U.S. 1, 7 (1992), which was an
Eighth Amendment case, not a Fourth Amendment case. See
generally Eighth Circuit Manual of Model Jury Instructions
(Civil) 4.10 (1999) (using factors one, two, and three).
   c. Deadly Force: The final (bracketed) paragraph applies
only in cases involving an officer’s use of deadly force.
Tennessee v. Garner, 471 U.S. 1, 11-12 (1985); Sherrod v. Berry,
856 F.2d 802, 805 (7th Cir. 1988). With regard to the final
(bracketed) sentence of this paragraph, see Deering v. Reich, 183
F.3d 645, 652-653 (7th Cir. 1999); Plakas v. Drinski, 19 F.3d 1143,
1148 (7th Cir. 1994). The fact that a particularized instruction is
proposed for deadly force cases does not preclude the
consideration or giving of a particularized instruction in other
types of cases, for example, those involving a fleeing felon or
an officer’s claim of self-defense.